DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 & 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US 2017/0278635).
In regards to claim 13, Mizuno ‘635 discloses
A capacitor component comprising: 
a body (110 – fig. 1-2; abstract) including a stacked portion in which first internal electrodes (111a – fig. 2; abstract) and second internal electrodes (111b – fig. 2; abstract) are alternately stacked with each other and with dielectric layers therebetween in a first direction ([0028]), including first and second connection portions (114/116 & 115/117 – fig. 1-2; [0027]) disposed on opposite surfaces of the stacked portion, respectively, in a second direction perpendicular to the first direction, and including first and second margin parts (112 & 113 – fig. 1 & 5; [0030-0031]) disposed on opposite surfaces of the stacked portion, respectively, in a third direction perpendicular to the first and second directions (fig. 1 & 5); and 
first and second external electrodes (120 & 130 – fig. 2; [0026]) disposed on the first and second connection portions, respectively, 


In regards to claim 16, Mizuno ‘635 discloses
The capacitor component of claim 13, wherein a length of the capacitor component is 0.6 mm or less, and a width of the capacitor component is 0.3 mm or less ([0026]).  

In regards to claim 17, Mizuno ‘635 discloses
The capacitor component of claim 13, wherein the first connection portion is disposed to cover one surface of each of the first and second margin parts (fig. 5 & 7), and 
the second connection portion is disposed to cover another surface of each of the first and second margin parts opposite to the one surface in the second direction (fig. 5 & 7).  

In regards to claim 18, Mizuno ‘635 discloses
The capacitor component of claim 13, wherein the first connection portion is disposed on only one surface of each of the stacked portion and the first and second margin parts, from among all surfaces of the stacked portion and the first and second margin parts (fig. 5 & 7), and 


In regards to claim 19, Mizuno ‘635 discloses
The capacitor component of claim 13, wherein the first internal electrode is exposed to the opposite surfaces of the stacked portion in the third direction and to one surface of the stacked portion in the second direction (fig. 7A; [0028]), and  
the second internal electrode is exposed to the opposite surfaces of the stacked portion in the third direction and another surface of the stacked portion opposite to the one surface in the second direction (fig. 7A; [0028]).  

In regards to claim 20, Mizuno ‘635 discloses
The capacitor component of claim 13, wherein a thickness of each of the first and second margin parts is 15 µm or less ([0030-0031]).  

In regards to claim 21, Mizuno ‘635 discloses
The capacitor component of claim 13, wherein when a thickness of each of the first and second margin parts is Wm, a ratio of the minimum value to the maximum value of Wm is 0.9 to 1.0 (fig. 5 – thickness is uniform and thus ratio will be ~1.0).  

Claim(s) 1-4 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013098540A hereafter referred to as Gu.

A capacitor component comprising: 
a body (10 – fig. 1-2; [0051]) including a stacked portion in which first internal electrodes (31 – fig. 2; [0051]) and second internal electrodes (32 – fig. 2; [0051]) are alternately stacked with each other and with dielectric layers (11 – fig. 2; [0058]) therebetween in a first direction, and including first and second connection portions 21/22 – fig. 2-3; [0067]) disposed on opposite surfaces of the stacked portion, respectively, in a second direction perpendicular to the first direction; and 
first and second external electrodes (23 – fig. 2-3; [0067]) disposed on the first and second connection portions, respectively, 
wherein the first and second connection portions each include a metal layer (21 – fig. 2; [0077]) disposed on the stacked portion and a ceramic layer (22 – fig. 2; [0088] – glass is a type of ceramic) disposed on the metal layer, and 
corners of the body have a rounded shape in a cross-section of the body extending in the first and second directions (seen in fig. 1-2).  

In regards to claim 2, Gu discloses
The capacitor component of claim 1, wherein a ratio of the minimum value to the maximum value of a thickness of each of the first and second connection portions is 0.9 to 1.0 (fig. 2-3; [0072] & [0087]).  

In regards to claim 3, Gu discloses


In regards to claim 4, Gu discloses
The capacitor component of claim 1, wherein a thickness of the ceramic layer of each of the first and second connection portions is 3 to 15 µm ([0087]).  

In regards to claim 12, Gu discloses
The capacitor component of claim 1, wherein a thickness of each of the first and second external electrodes is tc, and a ratio of the minimum value to the maximum value of tc is 0.8 to 1.0 (fig. 2-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Iguchi et al. (US 2009/0211687).
In regards to claim 5,
Gu as applied above discloses all the limitations of claim 5 except wherein the ceramic layer of each of the first and second connection portions includes a larger amount of organic material component than that of the dielectric layers.  

Iguchi ‘687 discloses that the amount of binder in a ceramic and thus amount of organic material is a result effective variable, particularly for controlling the adhesive force ([0059]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Gu such that the amount of binder included in the first and second ceramic layers is larger than the dielectric layers and thus obtain wherein the ceramic layer of each of the first and second connection portions includes a larger amount of organic material component than that of the dielectric layers in order to ensure that the ceramic layers have excellent adhesive force to the first/second metal layer (layer of different material), as taught by Iguchi ‘687. Where the general conditions of a claim are disclosed in the prior art, .

Claim(s) 6, 13-15, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mizuno et al. (US 2017/0243697).
In regards to claim 6,
Gu discloses wherein the body includes first and second margin parts (fig. 1-2 – parts on side surfaces that prevent internal electrodes from being exposed).  Gu fails to disclose wherein the first and second margin parts disposed on respective surfaces of the stacked portion opposite each other in a third direction perpendicular to the first and second directions.

Mizuno ‘697 discloses first and second margin parts (17/18 – fig. 3; [0059]) disposed on opposite surfaces of the stacked portion, respectively, in a third direction perpendicular to the first and second directions (fig. 1-3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side margin parts of Gu as taught by Mizuno ‘697 to obtain a capacitor with improved volumetric efficiency that is small in size.

In regards to claim 13, 
Gu discloses a capacitor component comprising: 

first and second external electrodes (23 – fig. 2-3; [0067]) disposed on the first and second connection portions, respectively, 
wherein the first and second connection portions each include a metal layer (21 – fig. 2; [0077]) disposed on the stacked portion and a ceramic layer (22 – fig. 2; [0088] – glass is a type of ceramic) disposed on the metal layer.  Gu fails to disclose and including first and second margin parts disposed on opposite surfaces of the stacked portion, respectively, in a third direction perpendicular to the first and second directions.

Mizuno ‘697 discloses first and second margin parts (17/18 – fig. 3; [0059]) disposed on opposite surfaces of the stacked portion, respectively, in a third direction perpendicular to the first and second directions (fig. 1-3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form side margin parts as taught by Mizuno ‘697 when forming the capacitor of Gu to obtain a capacitor with improved volumetric efficiency that is small in size.


Gu discloses further wherein the first and second external electrodes are disposed to extend to opposite surfaces of the first and second connection portions in the first direction (fig. 1-2), and 
the metal layer of each of the first and second connection portions is exposed in the first and third directions to a respective one of the first and second external electrodes and is connected to the respective one of the first and second external electrodes (fig. 1-2).  

In regards to claim 15,
Gu discloses further discloses wherein the body includes first and second surfaces opposing each other in the first direction, third and fourth surfaces opposing each other in the second direction, and fifth and sixth surfaces opposing each other in the third direction (fig. 1-2), and 
the first and second external electrodes are disposed to each extend to portions of the first and second surfaces of the body (fig. 1-2).  

In regards to claim 22, 
Gu discloses a capacitor component comprising: 
a stacked portion including first internal electrodes (31 – fig. 2; [0051]) and second internal electrodes (32 – fig. 2; [0051]) that are alternately stacked and have dielectric layers (11 – fig. 2; [0058]) disposed therebetween;  

first and second external electrodes (23 – fig. 2-3; [0067]) respectively disposed on the first and second connections portions, 
wherein corners of the first and second connections portions have a rounded shape (seen in fig. 1-2). Gu fails to explicitly disclose wherein corners of the stacked portion along edges of the first and second opposing surfaces have a rounded shape.
  
Mizuno ‘697 discloses wherein corners of the stacked portion along edges of the first and second opposing surfaces have a rounded shape (fig. 2-3 & 11-13; [0157]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to round the corners of Gu as taught by Mizuno ‘697 to suppress the generation of chips and cracking at the ridges and corners.

Claim(s) 7 & 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu and Mizuno ‘697 as applied to claim 6 & 22 above, and further in view of Harada (US2019/0355518).
In regards to claim 7, 


Harada ‘518 discloses wherein a thickness of each of the first and second margin parts is Wm, a radius of curvature of the corner of the body on an end surface in the second and third directions is R2, and R2/Wm is 0.3 or more and 1.4 or less (fig. 2-4; [0105] & [0015] – R2 is 5.4-10 and Wm is 15 therefore R2/Wm is 0.36-0.67).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Gu using a value for R2 and Wm as taught by Harada ‘518 to obtain a capacitor with good volumetric efficiency and moisture resistance.

In regards to claim 25, 
Gu discloses wherein the stacked portion further includes first and second insulating margin parts (fig. 1-2 – parts on side surfaces that prevent internal electrodes from being exposed).  Gu fails to disclose wherein the stacked portion further includes first and second insulating margin parts disposed on opposing surfaces of the stacked portion, and a thickness of each of the first and second insulating margin parts is Wm, a radius of curvature of the corners of the first and second connections portions and of the stacked portion is R2, and  R2/Wm is 0.3 or more and 1.4 or less.

Mizuno ‘697 discloses first and insulating second margin parts (17/18 – fig. 3; [0059]) disposed on opposite surfaces of the stacked portion, respectively, in a third direction perpendicular to the first and second directions (fig. 1-3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side margin parts of Gu as taught by Mizuno ‘697 to obtain a capacitor with improved volumetric efficiency that is small in size.

Harada ‘518 discloses wherein a thickness of each of the first and second margin parts is Wm, a radius of curvature of the corner of the body on an end surface in the second and third directions is R2, and R2/Wm is 0.3 or more and 1.4 or less (fig. 2-4; [0105] & [0015] – R2 is 5.4-10 and Wm is 15 therefore R2/Wm is 0.36-0.67).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Gu using a value for R2 and Wm as taught by Harada ‘518 to obtain a capacitor with good volumetric efficiency and moisture resistance.

In regards to claim 26, 
Gu further discloses wherein the first and second connections portions extend from the respective first and second opposing surfaces of the stacked portion to edges 

Claim(s) 9, 11, 22, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Harada ‘518.
In regards to claim 9, 
Gu discloses wherein the stacked portion includes: a
 capacitance forming part forming a capacitance by including the first and second internal electrodes disposed to face each other while having the dielectric layers interposed therebetween (fig. 2), and 
upper and lower protective parts respectively disposed above an uppermost internal electrode of the first and second internal electrodes and below a lowermost internal electrode of the first and second internal electrodes of the capacitance forming part (fig. 2).  Gu fails to disclose wherein a thickness of each of the upper and lower protective parts is tp, a radius of curvature of the corner of the body on a cross-sectional surface extending in the first and second directions is R1, and R1/tp is 0.3 or more and 1.4 or less.

Harada ‘518 discloses wherein a thickness of each of the upper and lower protective parts is tp, a radius of curvature of the corner of the body on a cross-sectional surface extending in the first and second directions is R1, and R1/tp is 0.3 or more and 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Gu using a value for R1 and tp as taught by Harada ‘518 to obtain a capacitor with good volumetric efficiency and moisture resistance.

In regards to claim 11, 
Gu fails to disclose wherein a thickness of each of the upper and lower protective parts is 20 µm or less.

Harada ‘518 discloses wherein a thickness of each of the upper and lower protective parts is 20 µm or less (fig. 2-4; [0104] & [0015] - tp is 10 µm).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Gu using a value for R1 and tp as taught by Harada ‘518 to obtain a capacitor with good volumetric efficiency and moisture resistance.

In regards to claim 22, 
Gu discloses a capacitor component comprising: 

first and second connections portions (21/22 – fig. 2-3; [0067]) each including a metal layer (21 – fig. 2; [0077]) disposed on the stacked portion and a ceramic layer  (22 – fig. 2; [0088] – glass is a type of ceramic) disposed on the metal layer, the first and second connections portions being respectively disposed on first and second opposing surfaces of the stacked portion and respectively connected the first internal electrodes and the second internal electrodes (fig. 2); and 
first and second external electrodes (23 – fig. 2-3; [0067]) respectively disposed on the first and second connections portions, 
wherein corners of the first and second connections portions have a rounded shape (seen in fig. 1-2). Gu fails to explicitly disclose wherein corners of the stacked portion along edges of the first and second opposing surfaces have a rounded shape.
  
Harada ‘518 discloses wherein corners of the stacked portion along edges of the first and second opposing surfaces have a rounded shape (fig. 2-4; [0015]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to round the corners of Gu as taught by Harada ‘518 to suppress the generation of chips and cracking at the ridges and corners and provide good moisture resistance.


Gu discloses wherein the stacked portion includes: a
 capacitance forming part forming a capacitance by including the first and second internal electrodes disposed to face each other while having the dielectric layers interposed therebetween (fig. 2), and 
upper and lower protective parts respectively disposed above an uppermost internal electrode of the first and second internal electrodes and below a lowermost internal electrode of the first and second internal electrodes of the capacitance forming part (fig. 2).  Gu fails to disclose wherein a thickness of each of the upper and lower protective parts is tp, a radius of curvature of the corner of the body on a cross-sectional surface extending in the first and second directions is R1, and R1/tp is 0.3 or more and 1.4 or less.

Harada ‘518 discloses wherein a thickness of each of the upper and lower protective parts is tp, a radius of curvature of the corner of the body on a cross-sectional surface extending in the first and second directions is R1, and R1/tp is 0.3 or more and 1.4 or less (fig. 2-4; [0104] & [0015] - R1 is 5.4-10 and tp is 10 therefore R1/tp is 0.54-1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Gu using a value for R1 and tp as taught by Harada ‘518 to obtain a capacitor with good volumetric efficiency and moisture resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims(s) 1-4, 6-13, 22, & 24-25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 9-14, & 17 of U.S. Patent No. 10,991,512. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 1, U.S. Patent No. 10,991,512 claims
A capacitor component comprising: 
a body including a stacked portion in which first internal electrodes and second internal electrodes are alternately stacked with each other and with dielectric layers therebetween in a first direction, and including first and second connection portions disposed on opposite surfaces of the stacked portion, respectively, in a second direction perpendicular to the first direction (claim 1); and 
first and second external electrodes disposed on the first and second connection portions, respectively (claim 1), 

corners of the body have a rounded shape in a cross-section of the body extending in the first and second directions (claim 3).  

In regards to claim 2, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 1, wherein a ratio of the minimum value to the maximum value of a thickness of each of the first and second connection portions is 0.9 to 1.0 (claim 9).  

In regards to claim 3, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 1, wherein a thickness of the metal layer of each of the first and second connection portions is 2 to 7 µm (claim 6).  

In regards to claim 4, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 1, wherein a thickness of the ceramic layer of each of the first and second connection portions is 3 to 15 µm (claim 7).  

In regards to claim 6, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 1, wherein the body includes first and second margin parts disposed on respective surfaces of the stacked portion opposite each 

In regards to claim 7, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 6, wherein a thickness of each of the first and second margin parts is Wm, a radius of curvature of the corner of the body on an end surface in the second and third directions is R2, and R2/Wm is 0.3 or more and 1.4 or less (claim 14).  

In regards to claim 8, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 7, wherein R2/Wm is greater than 1.0 and 1.4 or less (claim 14).  

In regards to claim 9, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 1, wherein the stacked portion includes: a
 capacitance forming part forming a capacitance by including the first and second internal electrodes disposed to face each other while having the dielectric layers interposed therebetween (claim 10), and 
upper and lower protective parts respectively disposed above an uppermost internal electrode of the first and second internal electrodes and below a lowermost internal electrode of the first and second internal electrodes of the capacitance forming part (claim 10), and 


In regards to claim 10, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 9, wherein R1/tp is greater than 1.0 and 1.4 or less (claim 11).  

In regards to claim 11, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 9, wherein a thickness of each of the upper and lower protective parts is 20 µm or less (claim 12).  

In regards to claim 12, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 1, wherein a thickness of each of the first and second external electrodes is tc, and a ratio of the minimum value to the maximum value of tc is 0.8 to 1.0 (claim 17).  

In regards to claim 13, U.S. Patent No. 10,991,512 claims
A capacitor component comprising: 
a body including a stacked portion in which first internal electrodes and second internal electrodes are alternately stacked with each other and with dielectric layers therebetween in a first direction, including first and second connection portions disposed on opposite surfaces of the stacked portion, respectively, in a second direction 
first and second external electrodes disposed on the first and second connection portions, respectively (claim 1), 
wherein the first and second connection portions each include a metal layer disposed on the stacked portion and a ceramic layer disposed on the metal layer (claim 1).  

In regards to claim 22, U.S. Patent No. 10,991,512 claims
A capacitor component comprising: 
a stacked portion including first internal electrodes and second internal electrodes that are alternately stacked and have dielectric layers disposed therebetween (claim 1);  
first and second connections portions each including a metal layer disposed on the stacked portion and a ceramic layer disposed on the metal layer, the first and second connections portions being respectively disposed on first and second opposing surfaces of the stacked portion and respectively connected the first internal electrodes and the second internal electrodes (claim 1); and 
first and second external electrodes respectively disposed on the first and second connections portions (claim 1), 


In regards to claim 24, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 22, wherein the stacked portion includes upper and lower protective parts respectively disposed above an uppermost internal electrode of the first and second internal electrodes and below a lowermost internal electrode of the first and second internal electrodes of the stacked portion (claim 10), and 
a thickness of each of the upper and lower protective parts is tp, a radius of curvature of the corners of the first and second connections portions and of the stacked portion is R1, and R1/tp is 0.3 or more and 1.4 or less (claim 11).  

In regards to claim 25, U.S. Patent No. 10,991,512 claims
The capacitor component of claim 22, wherein the stacked portion further includes first and second insulating margin parts disposed on opposing surfaces of the stacked portion (claim 13), and 
a thickness of each of the first and second insulating margin parts is Wm, a radius of curvature of the corners of the first and second connections portions and of the stacked portion is R2, and  R2/Wm is 0.3 or more and 1.4 or less (claim 14).  

Claim(s) 1, 5-6, 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 10 of U.S. Patent No. 10,629,379 in view of Nishioka et al. (US 2012/0075766). 
In regards to claim 1,
U.S. Patent No. 10,629,379 claims a capacitor component comprising: 
a body including a stacked portion in which first internal electrodes and second internal electrodes are alternately stacked with each other and with dielectric layers therebetween in a first direction, and including first and second connection portions disposed on opposite surfaces of the stacked portion, respectively, in a second direction perpendicular to the first direction (claim 1); and 
first and second external electrodes disposed on the first and second connection portions, respectively (claim 1), 
wherein the first and second connection portions each include a metal layer disposed on the stacked portion and a ceramic layer disposed on the metal layer (claim 1).  U.S. Patent No. 10,629,379 fails to claim corners of the body have a rounded shape in a cross-section of the body extending in the first and second directions.  

Nishioka ‘766 discloses corners of the body have a rounded shape in a cross-section of the body extending in the first and second directions (fig. 2-5; [0040]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the corners of U.S. Patent No. 10,629,379 to 

In regards to claim 5,
U.S. Patent No. 10,629,379 further claims wherein the ceramic layer of each of the first and second connection portions includes a larger amount of organic material component than that of the dielectric layers (claim 10).  

In regards to claim 6,
U.S. Patent No. 10,629,379 fails to claim wherein the body includes first and second margin parts disposed on respective surfaces of the stacked portion opposite each other in a third direction perpendicular to the first and second directions.

Nishioka ‘766 discloses wherein the body includes first and second margin parts (13 & 14 – fig. 3-5; [0036]) disposed on respective surfaces of the stacked portion opposite each other in a third direction perpendicular to the first and second directions (fig. 3-5).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side margins of U.S. Patent No. 10,629,379 as taught by Nishioka ‘766 to obtain a device that is miniaturized and resistant to cracking.


U.S. Patent No. 10,629,379 claims a capacitor component comprising: 
a body including a stacked portion in which first internal electrodes and second internal electrodes are alternately stacked with each other and with dielectric layers therebetween in a first direction, including first and second connection portions disposed on opposite surfaces of the stacked portion, respectively, in a second direction perpendicular to the first direction (claim 1); and 
first and second external electrodes disposed on the first and second connection portions, respectively (claim 1), 
wherein the first and second connection portions each include a metal layer disposed on the stacked portion and a ceramic layer disposed on the metal layer (claim 1).  U.S. Patent No. 10,629,379 fails to claim including first and second margin parts disposed on opposite surfaces of the stacked portion, respectively, in a third direction perpendicular to the first and second directions.

Nishioka ‘766 discloses first and second margin parts (13 & 14 – fig. 3-5; [0036]) disposed on opposite surfaces of the stacked portion, respectively, in a third direction perpendicular to the first and second directions (fig. 3-5).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side margins of U.S. Patent No. 10,629,379 as taught by Nishioka ‘766 to obtain a device that is miniaturized and resistant to cracking.

In regards to claim 14,
U.S. Patent No. 10,629,379 further claims wherein the first and second external electrodes are disposed to extend to opposite surfaces of the first and second connection portions in the first direction (claim 1), and 
the metal layer of each of the first and second connection portions is exposed in the first and third directions to a respective one of the first and second external electrodes and is connected to the respective one of the first and second external electrodes (claim 1).  

In regards to claim 15,
U.S. Patent No. 10,629,379 further claims wherein the body includes first and second surfaces opposing each other in the first direction, third and fourth surfaces opposing each other in the second direction, and fifth and sixth surfaces opposing each other in the third direction (claim 1), and 
the first and second external electrodes are disposed to each extend to portions of the first and second surfaces of the body (claim 1).  

In regards to claim 16,
U.S. Patent No. 10,629,379 fails to claim wherein a length of the capacitor component is 0.6 mm or less, and a width of the capacitor component is 0.3 mm or less.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of U.S. Patent No. 10,629,379 as modified by Nishioka ‘766 to have a dimension of 0.6x0.3 or less based on the intend use of the capacitor (e.g. microelectronic devices).

In regards to claim 17,
The combination further discloses wherein the first connection portion is disposed to cover one surface of each of the first and second margin parts, and 
the second connection portion is disposed to cover another surface of each of the first and second margin parts opposite to the one surface in the second direction (claim 1 of U.S. Patent No. 10,629,379 require the connection portion to cover the entire surface which would include the side margin parts of the combination).  

In regards to claim 18,
U.S. Patent No. 10,629,379 further claims wherein the first connection portion is disposed on only one surface of each of the stacked portion and the first and second margin parts, from among all surfaces of the stacked portion and the first and second margin parts (claim 1), and 


In regards to claim 19,
U.S. Patent No. 10,629,379 fails to claim wherein the first internal electrode is exposed to the opposite surfaces of the stacked portion in the third direction and to one surface of the stacked portion in the second direction, and  
the second internal electrode is exposed to the opposite surfaces of the stacked portion in the third direction and another surface of the stacked portion opposite to the one surface in the second direction

Nishioka ‘766 discloses wherein the first internal electrode is exposed to the opposite surfaces of the stacked portion in the third direction and to one surface of the stacked portion in the second direction, and  
the second internal electrode is exposed to the opposite surfaces of the stacked portion in the third direction and another surface of the stacked portion opposite to the one surface in the second direction (fig. 3-5).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side margins/internal electrodes of U.S. Patent No. 10,629,379 as taught by Nishioka ‘766 to obtain a device that is miniaturized and has good volumetric efficiency.

In regards to claim 20,
U.S. Patent No. 10,629,379 fails to claim wherein a thickness of each of the first and second margin parts is 15 µm or less.

Nishioka ‘766 discloses wherein a thickness of each of the first and second margin parts is 15 µm or less ([0071]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side margins of U.S. Patent No. 10,629,379 as taught by Nishioka ‘766 to obtain a device that is miniaturized and has good volumetric efficiency.

Allowable Subject Matter
Claim(s) 8 & 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein R2/Wm is greater than 1.0 and 1.4 or less (claim 8) and wherein R1/tp is greater than 1.0 and 1.4 or less (claim 10).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0073129 – fig. 3-4		US 2014/0029157 – fig. 2; [0051]
JP2004259736A – fig. 15			EP3196904A1 – fig. 5; [0048]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/David M Sinclair/Primary Examiner, Art Unit 2848